


Exhibit 10.5

 

 

November 21, 2003

 

Boeing Capital Corporation

500 Naches Avenue SW

3rd Floor

Renton, WA  98055

 

Ladies and Gentlemen:

 

Reference is hereby made to:

 

1)              The Boeing Company 364-Day Credit Agreement dated as of
November 21, 2003 among The Boeing Company (“TBC”), the lenders named therein,
JPMorgan Chase Bank, as syndication agent, Citigroup Global Markets Inc. and
J.P. Morgan Securities, Inc., as joint lead arrangers and joint book managers,
and Citibank, N.A. as administrative agent for such lenders (as amended or
modified from time to time, the “364-day Credit Agreement”), and

 

2)              The Boeing Company Five-Year Credit Agreement dated as of
November 21, 2003 among The Boeing Company (“TBC”), the lenders named therein,
JPMorgan Chase Bank, as syndication agent, Citigroup Global Markets Inc. and J.
P. Morgan Securities, Inc., as joint lead arrangers and joint book managers, and
Citibank, N.A. as administrative agent for such lenders (as amended or modified
from time to time, the “5-year Credit Agreement”).  Capitalized terms used in
this letter agreement that are not defined herein have the respective meanings
specified in the 364-day Credit Agreement or the 5-year Credit Agreement.

 

This letter agreement (the “Letter Agreement”) sets forth terms and conditions
whereby TBC and Boeing Capital Corporation (“BCC”) agree to designate BCC as a
Subsidiary Borrower under the 364-day Credit Agreement and the 5-year Credit
Agreement (collectively, the “Credit Agreements”).

 

1.               BCC shall have the irrevocable right to borrow up to
$1,250,000,000 (the “364-day Maximum Amount”) under the terms and conditions of
the 364-day Credit Agreement, and BCC shall have the irrevocable right to borrow
up to $750,000,000 (the “5-year Maximum Amount,” and together with the 364-day
Maximum Amount, the “Maximum Amounts”) under the terms and conditions of the
5-year Credit Agreement.

 

--------------------------------------------------------------------------------


 

2.               TBC shall not terminate any of the Credit Agreements or take
any other action that would impair BCC’s ability to borrow the 364-day Maximum
Amount or the 5-year Maximum Amount under the Credit Agreements.

 

3.               Notwithstanding the foregoing, TBC may take actions with regard
to the Credit Agreements (e.g., amendment, restatement, cancellation and
replacement) so long as the resulting credit support available to BCC up to the
Maximum Amounts is acceptable to the nationally recognized rating agencies
providing credit ratings for BCC.

 

4.               TBC agrees in advance to approve all BCC actions pursuant to
its right as a Subsidiary Borrower under the Credit Agreements that would
require TBC’s consent.  No written TBC approvals to BCC actions under the Credit
Agreements will be required except those written consents explicitly required by
the terms of the Credit Agreements (e.g., notice of borrowing, guaranty, and
legal opinions).

 

5.               TBC agrees to guaranty unconditionally BCC borrowings up to the
Maximum Amounts and other obligations of BCC as a Subsidiary Borrower on terms
consistent with Exhibit J to the 364-day Credit Agreement and Exhibit H to the
5-year Credit Agreement, respectively, including BCC’s Notes thereunder.

 

6.               TBC and BCC will promptly and duly execute and deliver such
further documents and assurances and take such further actions as may from time
to time be necessary to carry out the intent and purpose of this Letter
Agreement.

 

7.               So that BCC may make a representation in the Borrower
Subsidiary Letter relating to each Credit Agreement, TBC certifies to BCC that
TBC’s Consolidated statement of financial position as of December 31, 2002 and
the related Consolidated statement of earnings and retained earnings for the
year then ended (copies of which have been furnished to each Lender) correctly
set forth the Consolidated financial condition of TBC and its Subsidiaries as of
such date and the result of the Consolidated operations for such year, and since
such date there has been no material adverse change in such condition or
operations that is likely to impair the ability of TBC to repay the Advances.

 

8.               This Letter Agreement sets forth in full the terms of our
understanding with respect to the subject matter described herein and supercedes
in its entirety the Letter Agreement, dated November 22, 2002 entered into
between TBC and BCC.

 

Please acknowledge your agreement to the foregoing by signing in the space
indicated below.

 

2

--------------------------------------------------------------------------------


 

Sincerely,

 

 

 

The Boeing Company

 

 

 

By:

/s/ Geoffrey L. Carpenter

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

Boeing Capital Corporation

 

 

 

By:

/s/ Steven W. Vogeding

 

 

 

3

--------------------------------------------------------------------------------
